Citation Nr: 9921652	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  97-32 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disabilities.  

2.  Entitlement to service connection for bilateral knee 
disabilities.  

3.  Entitlement to an increased evaluation from an original 
claim for service connection for posttraumatic stress 
disorder (PTSD), currently rated 30 percent disabling.  

4.  Entitlement to an increased evaluation from an original 
claim for service connection for residuals of a head injury, 
currently rated 10 percent disabling.  

5.  Entitlement to a compensable evaluation from an original 
claim for service connection for residuals of shrapnel wounds 
of the posterior thighs.  

6.  Entitlement to a compensable evaluation from an original 
claim for service connection for residuals of a shrapnel 
injury of the right hand and wrist.  


7.  Entitlement to a compensable evaluation from an original 
claim for service connection for frostbite of the feet.  

8.  Entitlement to a compensable evaluation from an original 
claim for service connection for residuals of burns of the 
left arm.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND

The appellant had active military service from January 1951 
to September 1952.  

The appellant asserts that he has bilateral shoulder and knee 
disabilities that are traceable to his period of military 
service, particularly the experiences and harsh conditions to 
which he was exposed in Korea during the Korean Conflict.  He 
also claims that his PTSD, residuals of a head injury, 
residuals of shrapnel wounds of the posterior thighs, 
residuals of a shrapnel injury of the right hand and wrist, 
residuals of frostbite of the feet, and residuals of burns of 
the left arm are each more severely 

disabling than currently evaluated, thereby warranting higher 
ratings.  He indicated at his March 1998 personal hearing 
that he was receiving medical treatment from a Dr. Tibbs.  

The appellant's representative contends that the development 
concerning each of the issues on appeal has been woefully 
inadequate, and he emphatically requests that all of the 
issues be remanded for proper development.  He argues that 
additional development required prior to appellate 
adjudication includes the following: the inclusion of 
additional medical records (private and VA) with the claims 
file to assist in evaluating each of the claims; a 
neurological examination to determine the severity of the 
residuals of a head injury; a dermatological examination to 
evaluate the symptomatology and extent of the scars 
associated with the shrapnel wounds of the posterior thighs 
and right hand/wrist and the burns of the left arm; an 
examination by a vascular specialist to evaluate the 
residuals of frostbite of the feet; color photographs of the 
appellant's scars and burns; consideration of the appellant's 
residuals of frostbite of the feet under both the old and new 
criteria for rating such a disability; and X-rays of the 
service-connected right hand and wrist.  The Board notes that 
the claims file contains medical findings relating to X-rays 
taken of the right hand/wrist in January 1997 and May 1997.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, in 
order to obtain additional medical evidence and to ensure 
that the appellant receives his procedural due process rights 
and fair process rights, the Board finds that the claim must 
be remanded for the following actions:  

1.  The RO should obtain all VA medical records 
pertaining to treatment of his service-
connected disabilities and his shoulder and 
knee disorders for the purpose of associating 
them with the claims file.  


2.   The RO should contact the appellant and 
request that he provide the names and addresses 
of any and all health care providers from whom 
he has received medical treatment since 
service, and, if possible, specify the 
appropriate dates of treatment.  Then, after 
any necessary authorization is obtained from 
the appellant, the RO should obtain copies of 
all treatment records for the appellant from 
the health care providers identified and 
associate those records with the claims file.  

3.  The RO should schedule the appellant for 
examination by a psychiatrist not previous 
associated with the appellant's case in order 
to determine the severity of his PTSD.  The 
claims folder and a copy of this remand must be 
made available to and reviewed by the examiner 
prior to the examination.  He or she should be 
requested to provide complete rationale for all 
conclusions reached, and to assess the 
appellant's GAF. 

4.  The RO should schedule the appellant for a 
neurological examination to determine the 
severity of his headaches and to assess whether 
there are any neurological residuals associated 
with the shrapnel wounds of the thighs, right 
hand/wrist, and burns of the left arm.  The 
claims folder and a copy of this remand must be 
made available to and reviewed by the examiner 
prior to the examination.  He or she should be 
requested to provide complete rationale for all 
conclusions reached.  

5.  The RO should schedule the appellant for a 
orthopedic examination to determine the nature 
of any disabilities in the shoulders and knees.  
The claims folder and a copy of this remand 
must be made available to and reviewed by the 
examiner prior to the examination.  He or she 
should be requested to express an opinion as to 
whether it is as likely as not that the 

appellant has any disability in his shoulders 
or knees that had its origin in service.  He or 
she should be requested to provide complete 
rationale for all conclusions reached.  

6.  The RO should schedule the appellant for a 
dermatological examination to determine the 
severity of the scars associated with his 
shrapnel wounds of the thighs, right 
hand/wrist, his burns of the left arm, and his 
head injury.  All indicated studies should be 
performed and color pictures of each area 
should be taken.  The claims folder and a copy 
of this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  He or she should be requested to 
provide complete rationale for all conclusions 
reached.  

7.  The RO should schedule the appellant for 
examination by a vascular specialist in order 
to determine the severity of his residuals of 
frostbite of the feet.  The claims folder and a 
copy of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  He or she should be requested to 
provide complete rationale for all conclusions 
reached.  

8.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

9.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain 

sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate 
for evaluation purposes").  Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

10. After the above requested actions have been 
completed, the RO should review the appellant's 
claims, with consideration of both old and new 
criteria for evaluating cold injury residuals.  
If the benefits sought on appeal remain denied 
in whole or in part, a supplemental statement 
of the case should be furnished to the 
appellant and his representative, and they 
should be afforded the appropriate period of 
time to respond.  Thereafter, the case should 
be returned to the Board for further appellate 
consideration.  


The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The purposes of this REMAND are to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claims.  No additional action is required by the 
appellant until he receives further notification from VA.  


		
	M. SIEGEL
	Acting Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


